Title: Nicholas P. Trist to James Madison, 30 July 1827
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Charlottesville
                                
                                July 30th 27.
                            
                        
                        My delay in writing has been greater than you probably expected when we parted or than I intended; but I am
                            not altogether without apology for it.
                        In the first place, making up the record took me three days. A fourth was entirely taken up by some business
                            which did not admit of postponement; and subsequently, three others by an indisposition somewhat of the nature of that
                            from which you are just risen.
                        The day of your departure, I borrowed the little popular volume of Franklin’s works, and looked carefully
                            over the titles, in quest of the "Angel & Abraham;" but without success. Some days after, I ascertained that his
                            works were in the Albemarle Library, and instituted the same search, with the same result, through the tables of contents
                            of the several volumes. In these, I found one laughable typographical blunder--"A comparison of the Ancient Jews with the
                                Antipodes" instead of "Antifederalists."
                        I have asked Dr Dunglison & Mr Bonnycastle to give me immediately a note of all they know concerning
                            the appropriations for instruments for their several schools, the amount expended, the balances, the purposes to which
                            they wish those balances applied, the orders that Mr B. wishes to have countermanded. Neither of them has as yet done so;
                            and the latter, I fear, has gone off to Loudoun without leaving it. The Dr & family are now at Monticello, where we
                            invited them to go and take possession during the vacation, instead of going to a country tavern as they proposed doing
                            for a change of air.
                        Could you not suggest something connected with the apologue in question, which would prove a clue to it,
                            through the six volumes which his works fill? Was it separate, or in a letter, speech, &c &c? If you can
                            recollect any such circumstance favor me with a line immediately, & I will take great pleasure in renewing the
                            search.
                        My usual affectionate salutations attend yourself and Mrs Madison, whom I hope you found as far recovered as
                            she received you.
                        
                            
                                Nichs. Ph. Trist
                            
                        
                    